DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot in view of the new grounds of rejection. In regards to the applicants arguments related to the taking of Official Notice of Claims 2, 3, 9 and 16, the examiner asserts  that the claim limitation is broad. Furthermore, the Official Notice was taken that it was well known in the art before the effective filing date of the claimed invention to detect and remove glare in images in order to improve image quality. The examiner relied upon the teachings of Waxman et al to teach classifying the portions of the first and second images. The examiner asserts that removing the glare from the images or other unwanted image artifacts prior to processing will result in a classification that does not classify the portions with glare (doesn’t classify the previously removed image portions containing glare).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1, 4-8, 10-15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,555,324 Waxman et al in view of Bayesian methods for image fusion by Beyerer.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 8.
3:	As for Claim 4, Claim 4 is rejected for reasons discussed related to Claim 11.
4:	As for Claim 5, Claim 5 is rejected for reasons discussed related to Claim 12.
5:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 13.
6:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 14.
7:	As for Claim 8, Waxman et al depicts in Figures 1 and 4-6 and teaches on  A system for fusing images, the system comprising: an illumination source configured to illuminate a sample with illuminating photons (Column 1, Lines 18-26); a first camera chip (312) configured to obtain a first sample image from interacted photons that have interacted with the sample; a second camera chip (310) configured to obtain a second sample image from interacted photons that have interacted with the sample (Column 10, Lines 5-12); and a processor (134) that during operation fuses the first sample image and the second sample image by weighting the first sample image and the second sample image (Column 1, Lines 64-67), wherein the weighting of the first sample image and the second sample image is performed by one or more of Image Weighted Bayesian Fusion (IWBF), Partial Least Squared Discriminant Analysis (PLS-DA), linear regression, logistic regression, Support Vector Machines (SVM), Relative Vector Machines (RVM), Naive Bayes, neural network, or Linear Discriminant Analysis (LDA) to thereby generate a fused score image (Column 7, Lines 39-52). However, Waxman et al does not teach the use of using an Image Weighted Bayesian Fusion to calculate the weights to fuse the images.
Beyerer teaches in section 5.1 the use of a Weighted Bayesian Fusion to calculate the weights to fuse the images and teaches that using the Weighted Bayesian Fusion is advantageous because it allows for an adaptive estimate in order to generate an enhanced display image.

8:	As for Claim 10, Waxman et al teaches on Column 3, Lines 1-4 wherein the processor normalizes the intensities of the first sample image and the second sample image.
9:	As for Claim 11, Waxman et al teaches on Column 15, Lines 5-42 and column 13, Lines 30-52 wherein the first sample image is selected from the group consisting of UV, RGB, Vis-NIR, SWIR, Raman, NIR-eSWIR, and eSWIR, and the second sample image is selected from the group consisting of UV, RGB, Vis-NIR, SWIR, Raman, NIR- eSWIR, and eSWIR.
10:	As for Claim 12, Waxman et al teaches on Column 15, Lines 5-42 and column 13, Lines 30-52 wherein the first sample image is RGB, and the second sample image is Vis-NIR.
11:	As for Claim 13, Waxman et al teaches on Column 15, Lines 5-42 wherein the first sample image is RGB and the processor converts the first sample image from RGB to Hue, Saturation, Value (HSV) and the processor omits the Value dimension of the first sample image. The examiner asserts that HSV data is generated from RGB data. 
12:	As for Claim 14, Waxman et al teaches on column 13, Lines 30-52 wherein the second sample image is Vis-NIR.
13:	As for Claim 15, Claim 15 is rejected for reasons discussed related to Claim 8.
14:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 10.
15:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 11.
16:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 12.
17:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 13.
18:	As for Claim 21, Claim 21 is rejected for reasons discussed related to Claim 14.
19:	Claims 2, 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,555,324 Waxman et al in view Bayesian methods for image fusion by Beyerer further in view of Official Notice.
20:	As for Claim 2, Claim 2 is rejected for reasons discussed related to Claim 9.
21:	As for Claim 3, Waxman et al further teaches on Column 3, Lines 1-4 wherein the processor normalizes the intensities of the first sample image and the second sample image.
22:	As for Claim 9, Waxman et al teaches combining the multiple images to form a composite image. However, does not teach detecting glare in each of the images and removing glare from the images prior to combining the images.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to detect and remove glare in images in order to improve image quality.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect and remove the glare from the captured images of Waxman et al in order to improve image quality.
23:	As for Claim 16, Claim 16 is rejected for reasons discussed related to Claim 9.
24:	Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,555,324 Waxman et al in view of Bayesian methods for image fusion by Beyerer further in view of US20170367580 A1 DiMaio.
25:	As for Claim 22, Claim 22 is rejected for reasons discussed related to Claim 23.
26:	As for Claim 23, Waxman et al in view of Beyerer teaches an image fusion process. However, does not teach wherein the processor further applies a detection algorithm that uses one or more of computer vision and machine learning to the fused score image.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a machine learning algorithm as taught by DiMaio to perform the image fusion process of Waxman et al in view of Beyerer in order to increase the accuracy of the image fusion process.
27:	As for Claim 24, Claim 24 is rejected for reasons discussed related to Claim 23.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
January 17, 2022